Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The terminal disclaimer received on 8/23/2022.  The terminal disclaimer is approved.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is allowable over the prior art of record (after the terminal disclaimer filed 8/23/2022) because the prior art of record does not teach or suggest: “an angled contact surface on the rear of the body facing upward and rearward for contacting a corresponding hold-down on the imaging unit and receiving a bias force from the corresponding hold-down on the imaging unit for biasing the toner cartridge about the pivot axis when the toner cartridge is installed on the imaging unit in the operative position of the toner cartridge relative to the imaging unit; and a first engagement member on the rear of the body, the first engagement member is configured to mate with a corresponding second engagement member on the imaging unit when the toner cartridge is installed on the imaging unit to retain the toner cartridge in a storage position of the toner cartridge relative to the imaging unit with the developer roll of the toner cartridge spaced away from the corresponding photoconductive drum of the imaging unit and with the toner cartridge pivoted about the pivot axis from the operative position of the toner cartridge relative to the imaging unit” as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
August 25, 2022